--------------------------------------------------------------------------------

Exhibit 10.6

 
EXECUTION VERSION
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT, dated as of December ___, 2007 (this "Agreement")
made by EnterConnect Inc., a Nevada corporation ("ECI") and each other
Subsidiary of ECI hereafter becoming party hereto (each such other Subsidiary,
together with ECI each a "Grantor" and, collectively, the "Grantors"), in favor
of The Bank of New York, in its capacity as collateral agent (in such capacity,
the "Collateral Agent") for the "Buyers" (as defined below) party to the
Securities Purchase Agreement, dated as of even date herewith (as amended,
restated or otherwise modified from time to time, the "Securities Purchase
Agreement").
 
W  I  T  NE  S  S  E  T  H:
 
WHEREAS, ECI and each party listed as a "Buyer" Schedule of Buyers attached
thereto (collectively, the "Buyers") are parties to the Securities Purchase
Agreement, pursuant to which ECI shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the "Notes" (as defined therein);
 
WHEREAS, it is a condition precedent to the Buyers entering into the Securities
Purchase Agreement that ECI shall have executed and delivered to the Collateral
Agent this Agreement providing for the grant to the Collateral Agent for the
benefit of the Buyers of a security interest in all personal property of ECI to
secure all of ECI's obligations under the Securities Purchase Agreement and the
"Notes" (as defined therein) issued pursuant thereto (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the "Notes");
 
WHEREAS, ECI and each other Grantor are or will be mutually dependent on each
other in the conduct of their respective businesses as an integrated operation,
with the credit needed from time to time by one often being provided through
financing obtained by the other and the ability to obtain such financing being
dependent on the successful operations of ECI and each other Grantor;
 
WHEREAS, Each Grantor has determined that the execution, delivery and
performance of this Agreement and the Guaranty directly benefits, and are in the
best interest of ECI; and
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:
 
SECTION 1.   Definitions.
 
(a)            Reference is hereby made to the Securities Purchase Agreement and
the Notes for a statement of the terms thereof. All terms used in this Agreement
and the recitals hereto which are defined in the Securities Purchase Agreement,
the Notes or in Articles 8 or 9 of the Uniform Commercial Code (the "UCC") as in
effect from time to time in the State of New York, and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the UCC as in effect in the
State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute.
 
-1-

--------------------------------------------------------------------------------


 
(b)            The following terms shall have the respective meanings provided
for in the UCC: "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort
Claim", "Commodity Account", "Commodity Contracts", "Deposit Account",
"Documents", "Equipment", "Fixtures", "General Intangibles", "Goods",
"Instruments", "Inventory", "Investment Property", "Letter-of-Credit Rights",
"Noncash Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes",
"Security", "Record", "Security Account", "Software", and "Supporting
Obligations".
 
(c)            As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:
 
"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).
 
"Copyrights" means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.
 
"Event ofDefault" shall have the meaning set forth in the Notes.
 
"Guaranty" shall have the meaning as set forth in Section 5(m) hereto.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
"Intellectual Property" means the Copyrights, Trademarks and Patents.
 
"Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
-2-

--------------------------------------------------------------------------------


 
"Majority Buyers" means the action, consent or vote of Buyers holding [__%] or
more of the outstanding principal amount of the Notes, or the action, consent or
vote of the Collateral Agent at the direction of such Buyers..
 
"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).
 
"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).
 
"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.
 
-3-

--------------------------------------------------------------------------------




 
SECTION 2.   Grant of Security Interest. As collateral security for all of the
"Obligations" (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Collateral Agent for the benefit of the Buyers, and grants to the
Collateral Agent for the benefit of the Buyers a continuing security interest
in, all personal property of such Grantor, wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible (collectively, the "Collateral"),
including, without limitation, the following:
 
(a)            all Accounts;
 
(b)            all Chattel Paper (whether tangible or electronic);
 
(c)            the Commercial Tort Claims specified on Schedule VI hereto;
 
(d)            all Deposit Accounts (including, without limitation, all cash,
and all other property from time to time deposited therein and the monies and
property in the possession or under the control of the Collateral Agent or any
Buyer or any affiliate, representative, agent or correspondent of the Collateral
Agent or any Buyer;
 
(e)            all Documents;
 
(f)            all Equipment;
 
(g)            all Fixtures;
 
(h)            all General Intangibles (including, without limitation, all
Payment Intangibles);
 
(i)            all Goods;
 
(j)            all Instruments (including, without limitation, Promissory Notes
and each certificated Security);
 
(k)            all Inventory;
 
(l)            all Investment Property;
 
(m)            all Copyrights, Patents and Trademarks, and all Licenses;
 
(n)            all Letter-of-Credit Rights;
 
(o)            all Supporting Obligations;
 
(p)            all other tangible and intangible personal property of such
Grantor (whether or not subject to the UCC), including, without limitation, all
bank and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and
 
-4-

--------------------------------------------------------------------------------


 
(q)            all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;
 
in each case howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
SECTION 3.   Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the "Obligations"):
 
(a)            (i) the payment by ECI, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other "Transaction Documents" (as defined in the
Securities Purchase Agreement), and (ii) the payment by each Grantor other than
ECI as and when due and payable of all "Guaranteed Obligations" under (as
defined in) the Guaranty, including, without limitation, (A) all principal of
and interest on the Notes (including, without limitation, all interest that
accrues after the commencement of any Insolvency Proceeding of any Grantor,
whether or not the payment of such interest is unenforceable or is not allowable
due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents; and
 
(b)            the due performance and observance by each Grantor of all of its
other obligations from time to time existing in respect of any of the
Transaction Documents for so long as the Notes are outstanding.
 
SECTION 4.   Representations and Warranties. Each Grantor represents and
warrants as follows:
 
(a)            Schedule I hereto sets forth (i) the exact legal name of such
Grantor, and (ii) the organizational identification number of such Grantor or
states that no such organizational identification number exists.
 
(b)            There is no pending or written notice threatening any action,
suit, proceeding or claim affecting such Grantor before any governmental
authority or any arbitrator, or any order, judgment or award by any governmental
authority or arbitrator, that may adversely affect the grant by such Grantor, or
the perfection, of the security interest purported to be created hereby in the
Collateral, or the exercise by the Collateral Agent of any of its rights or
remedies hereunder.
 
-5-

--------------------------------------------------------------------------------


 
(c)            All Federal, state and local tax returns and other reports
required by applicable law to be filed by such Grantor have been filed, or
extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon such Grantor or any property of such Grantor (including,
without limitation, all federal income and social security taxes on employees'
wages) and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with generally accepted accounting
principles consistently applied ("GAAP").
 
(d)            All Equipment, Fixtures, Goods and Inventory of such Grantor now
existing are, and all Equipment, Fixtures, Goods and Inventory of such Grantor
hereafter existing will be, located and/or based at the addresses specified
therefor in Schedule III hereto, except that such Grantor will give the
Collateral Agent not less than 30 days' prior written notice of any change of
the location of any such Collateral, other than to locations set forth on
Schedule III and with respect to which the Buyers or the Collateral Agent have
filed UCC financing statements and otherwise fully perfected the Collateral
Agent’s Liens thereon.  Such Grantor's chief place of business and chief
executive office, the place where such Grantor keeps its Records concerning
Accounts and all originals of all Chattel Paper are located at the addresses
specified therefor in Schedule III hereto.  None of the Accounts is evidenced by
Promissory Notes or other Instruments.  Set forth in Schedule IV hereto is a
complete and accurate list, as of the date of this Agreement, of (i) each
Promissory Note, Security and other Instrument owned by each Grantor and (ii)
each Deposit Account, Securities Account and Commodities Account of each
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account.  Set forth in Schedule II
hereto is a complete and correct list of each trade name used by each Grantor
and the name of, and each trade name used by, each person from which such
Grantor has acquired any substantial part of the Collateral.  Not withstanding
anything to the contrary contained herein, the Collateral Agent shall have no
responsibility for preparing, recording, filing, re-recording, or re-filing of
any financing statement, continuation statement, mortgage or other instrument in
any public office with respect to any Collateral or otherwise.
 
(e)            Such Grantor has delivered to the Collateral Agent complete and
correct copies of each License described in Schedule II hereto, including all
schedules and exhibits thereto, which represents all of the Licenses existing on
the date of this Agreement.  Each such License sets forth the entire agreement
and understanding of the parties thereto relating to the subject matter thereof,
and there are no other agreements, arrangements or understandings, written or
oral, relating to the matters covered thereby or the rights of such Grantor or
any of its affiliates in respect thereof.  Each material License now existing
is, and any material License entered into in the future will be, the legal,
valid and binding obligation of the parties thereto, enforceable against such
parties in accordance with its terms.  No default under any material License by
any such party has occurred, nor does any defense, offset, deduction or
counterclaim exist thereunder in favor of any such party.
 
(f)            Such Grantor owns and controls, or otherwise possesses adequate
rights to use, all Trademarks, Patents and Copyrights, which are the only
trademarks, patents, copyrights, inventions, trade secrets, proprietary
information and technology, know-how, formulae, rights of publicity necessary to
conduct its business in substantially the same manner as conducted as of the
date hereof. Schedule II hereto sets forth a true and complete list of all
registered copyrights, issued patents, Trademarks, and Licenses annually owned
or used by such Grantor as of the date hereof.  To the best knowledge of each
Grantor, all such Intellectual Property of such Grantor is subsisting and in
full force and effect, has not been adjudged invalid or unenforceable, is valid
and enforceable and has not been abandoned in whole or in part.  Except as set
forth in Schedule II, no such Intellectual Property is the subject of any
licensing or franchising agreement.  Such Grantor has no knowledge of any
conflict with the rights of others to any Intellectual Property and, to the best
knowledge of such Grantor, such Grantor is not now infringing or in conflict
with any such rights of others in any material respect, and to the best
knowledge of such Grantor, no other Person is now infringing or in conflict in
any material respect with any such properties, assets and rights owned or used
by such Grantor.  Such Grantor has not received any notice that it is violating
or has violated the trademarks, patents, copyrights, inventions, trade secrets,
proprietary information and technology, know-how, formulae, rights of publicity
or other intellectual property rights of any third party.
 
-6-

--------------------------------------------------------------------------------


 
(g)            Such Grantor is and will be at all times the sole and exclusive
owner of, or otherwise has and will have adequate rights in, the Collateral free
and clear of any Liens, except for Permitted Liens on any Collateral. No
effective UCC financing statement or other instrument similar in effect covering
all or any part of the Collateral is on file in any recording or filing office
except such as may have been filed in favor of the Collateral Agent relating to
this Agreement.
 
(h)            The exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or any contractual restriction
binding on or otherwise affecting such Grantor or any of its properties and will
not result in or require the creation of any Lien, upon or with respect to any
of its properties.
 
(i)            No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body, or any
other Person, is required for (i) the grant by such Grantor, or the perfection,
of the security interest purported to be created hereby in the Collateral, or
(ii) the exercise by the Collateral Agent of any of its rights and remedies
hereunder, except (A) for the filing under the UCC as in effect in the
applicable jurisdiction of the UCC financing statements, all of which UCC
financing statements, have been duly filed and are in full force and effect,
(B) with respect to the recordation and/or perfection of the security interests
created hereby in the Intellectual Property, for the recording of the
appropriate Assignment for Security substantially in the form of Exhibit A
hereto, as applicable, in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and (C) with respect to the
perfection of the security interest created hereby in foreign Intellectual
Property and Licenses, for registrations and filings in jurisdictions located
outside of the United States and covering rights in such jurisdictions relating
to the Intellectual Property and Licenses.
 
(j)            This Agreement creates in favor of the Collateral Agent a legal,
valid and enforceable security interest in the Collateral, as security for the
Obligations. The Collateral Agent's having possession of or control over all
Instruments, Investment Property and cash constituting Collateral from time to
time, the recording of the appropriate Assignment for Security executed pursuant
hereto in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and the filing of the UCC financing statements
and the other filings and recordings, as applicable, described in Schedule V
hereto and, with respect to the Intellectual Property hereafter existing and not
covered by an appropriate Assignment for Security, the recording in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, of appropriate instruments of assignment, result in the perfection
of such security interests.  Such security interests are, or in the case of
Collateral in which such Grantor obtains rights after the date hereof, will be,
perfected, first priority security interests, subject only to Permitted Liens
and the recording of such instruments of assignment.  Such recordings and
filings and all other action necessary or desirable to perfect and protect such
security interest have been duly taken, except for the Collateral Agent's having
possession of or control over all Instruments, Investment Property and cash
constituting Collateral after the date hereof and the other filings and
recordations described in Section 4(l) hereof.
 
-7-

--------------------------------------------------------------------------------


 
(k)            As of the date hereof, such Grantor does not hold any Commercial
Tort Claims nor is aware of any such pending claims, except for such claims
described in Schedule VI.
 
(l)            As of the date hereof, ECI does not have any Subsidiaries.
 
SECTION 5.   Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:
 
(a)            Further Assurances.  Each Grantor will at its expense, at any
time and from time to time, promptly execute and deliver all further instruments
and documents and take all further action that the Majority Buyers may
reasonably request in order to:  (i) perfect and protect the security interest
purported to be created hereby; (ii) enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder in respect of the Collateral; or
(iii) otherwise effect the purposes of this Agreement, including, without
limitation:  (A) marking conspicuously all Chattel Paper and each License and,
at the request of the Collateral Agent, each of its Records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Majority
Buyers, indicating that such Chattel Paper, License or Collateral is subject to
the security interest created hereby, (B) delivering possession of and pledging
(or granting control over in favor of) to the Collateral Agent hereunder each
Promissory Note, Security, Chattel Paper or other Instrument, now or hereafter
owned by such Grantor, duly endorsed and accompanied by executed instruments of
transfer or assignment, all in form and substance satisfactory to the Majority
Buyers, (C) executing and filing (to the extent, if any, that such Grantor's
signature is required thereon) or authenticating the filing of, such financing
or continuation statements, or amendments thereto, as may be required by
applicable law or may be necessary or desirable or that the Majority Buyers may
request in order to perfect and preserve the security interest purported to be
created hereby, (D) furnishing to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral in each case as the
Majority Buyers may reasonably request, all in reasonable detail, (E) if any
Collateral shall be in the possession of a third party, notifying such Person of
the Collateral Agent's security interest created hereby and obtaining a written
acknowledgment from such Person that such Person holds possession of the
Collateral for the benefit of the Collateral Agent, which such written
acknowledgement shall be in form and substance satisfactory to the Majority
Buyers, (F) if at any time after the date hereof, such Grantor acquires or holds
any Commercial Tort Claim, promptly notifying the Collateral Agent in a writing
signed by such Grantor setting forth a brief description of such Commercial Tort
Claim and granting to the Collateral Agent a security interest therein and in
the proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance satisfactory to the Majority Buyers, (G) upon the
acquisition after the date hereof by such Grantor of any motor vehicle or other
Equipment subject to a certificate of title or ownership (other than a Motor
Vehicle or Equipment that is subject to a purchase money security interest),
causing the Collateral Agent to be listed as the lienholder on such certificate
of title or ownership and delivering evidence of the same to the Collateral
Agent in accordance with the Securities Purchase Agreement; and (H) taking all
actions required by any earlier versions of the UCC or by other law, as
applicable, in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction.
 
-8-

--------------------------------------------------------------------------------


 
(b)            Location of Equipment and Inventory.  Each Grantor will keep the
Equipment and Inventory at the locations specified therefor in Section 4(d)
hereof or, upon not less than thirty (30) days' prior written notice to the
Collateral Agent accompanied by a new Schedule III hereto indicating each new
location of the Equipment and Inventory, at such other locations in the United
States.
 
(c)            Condition of Equipment.  Each Grantor will maintain or cause the
Equipment (necessary or useful to its business) to be maintained and preserved
in good condition, repair and working order, ordinary wear and tear excepted,
and will forthwith, or in the case of any loss or damage to any Equipment of
such Guarantor within a commercially reasonable time after the occurrence
thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Majority Buyers may request to such
end.  Such Grantor will promptly furnish to the Collateral Agent a statement
describing in reasonable detail any such loss or damage in excess of $250,000 to
any Equipment.
 
(d)            Taxes, Etc.  Each Grantor agrees to pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment and Inventory, except to the extent the validity thereof
is being contested in good faith by proper proceedings which stay the imposition
of any penalty, fine or Lien resulting from the non-payment thereof and with
respect to which adequate reserves in accordance with GAAP have been set aside
for the payment thereof.
 
(e)            Insurance.
 
(i)            Each Grantor will, at its own expense, maintain insurance
(including, without limitation, commercial general liability and property
insurance) with respect to the Equipment and Inventory in such amounts, against
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any governmental authority having jurisdiction
with respect thereto or as is otherwise carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event, in amount, adequacy and scope reasonably satisfactory to the
Majority Buyers. Each such policy for liability insurance shall provide for all
losses to be paid on behalf of the Collateral Agent and such Grantor as their
respective interests may appear, and each policy for property damage insurance
shall provide that, during the continuance of an Event of Default, all losses
shall be adjusted with, and paid directly to, the Collateral Agent. Each such
policy shall in addition (A) name the Collateral Agent as an additional insured
party thereunder (without any representation or warranty by or obligation upon
the Collateral Agent) as their interests may appear, (B) contain an agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent on
its own account during the continuance of an Event of Default, notwithstanding
any action, inaction or breach of representation or warranty by such Grantor,
(C) provide that there shall be no recourse against the Collateral Agent for
payment of premiums or other amounts with respect thereto, and (D) provide that
at least 30 days' prior written notice of cancellation, lapse, expiration or
other adverse change shall be given to the Collateral Agent by the insurer. Such
Grantor will, if so requested by the Collateral Agent, deliver to the Collateral
Agent original or duplicate policies of such insurance and, as often as the
Collateral Agent or the Majority Buyers may reasonably request, a report of a
reputable insurance broker with respect to such insurance. Such Grantor will
also, at the request of the Collateral Agent, execute and deliver instruments of
assignments of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.
 
-9-

--------------------------------------------------------------------------------


 
(ii)            Reimbursement under any liability insurance maintained by a
Grantor pursuant to this Section 5(e) may be paid directly to the Person who
shall have incurred liability covered by such insurance.  In the case of any
loss involving damage to Equipment or Inventory, only during the continuance of
an Event of Default, any proceeds of insurance maintained by a Grantor pursuant
to this Section 5(e) shall be paid to the Collateral Agent (except as to which
paragraph (iii) of this Section 5(e) is not applicable), such Grantor will make
or cause to be made the necessary repairs to or replacements of such Equipment
or Inventory, and any proceeds of insurance maintained by such Grantor pursuant
to this Section 5(e) shall be paid by the Collateral Agent to such Grantor as
reimbursement for the costs of such repairs or replacements.
 
(iii)            Only during the continuance of an Event of Default, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.
 
(f)            Provisions Concerning the Accounts and the Licenses.
 
(i)            Each Grantor will (A) give the Collateral Agent at least 30 days'
prior written notice of any change in such Grantor's name, identity or
organizational structure, (B) maintain its jurisdiction of incorporation as set
forth in Section 4(b) hereto, (C) immediately notify the Collateral Agent upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number, and (D) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Collateral Agent or the Buyers during normal business hours on reasonable notice
to such Grantor, to inspect and make abstracts from such Records and Chattel
Paper.
 
-10-

--------------------------------------------------------------------------------


 
(ii)            Each Grantor will, except as otherwise provided in this
subsection (f), continue to collect, at its own expense, all amounts due or to
become due under the Accounts.  In connection with such collections during the
continuance of an Event of Default, such Grantor may (and, at the Collateral
Agent's direction, will) take such action as such Grantor or the Majority Buyers
may deem necessary or advisable to enforce collection or performance of the
Accounts; provided, however, that the Collateral Agent shall have the right at
any time, upon the occurrence and during the continuance of an Event of Default,
to notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Collateral Agent and to direct such account debtors or
obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent or its designated agent and, upon
such notification and at the expense of such Grantor and to the extent permitted
by law, to enforce collection of any such Accounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.  After receipt by a Grantor of a notice
from the Collateral Agent that the Collateral Agent has notified, intends to
notify, or has enforced or intends to enforce a Grantor's rights against the
account debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by such Grantor in respect of the Accounts shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and applied as specified in Section
7(b) hereof, and (B) such Grantor will not adjust, settle or compromise the
amount or payment of any Account or release wholly or partly any account debtor
or obligor thereof or allow any credit or discount thereon.  In addition, upon
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may (acting at the direction of the Majority Buyers, in their sole and
absolute discretion) direct any or all of the banks and financial institutions
with which such Grantor either maintains a Deposit Account or a lockbox or
deposits the proceeds of any Accounts to send immediately to the Collateral
Agent by wire transfer (to such account as the Collateral Agent shall specify,
or in such other manner as the Collateral Agent shall direct) all or a portion
of such securities, cash, investments and other items held by such
institution.  Any such securities, cash, investments and other items so received
by the Collateral Agent shall (acting at the direction of the Majority Buyers,
in their sole and absolute discretion) be held as additional Collateral for the
Obligations or distributed in accordance with Section 7 hereof.
 
(iii)            Upon the occurrence and during the continuance of any breach or
default under any material License referred to in Schedule II hereto by any
party thereto other than a Grantor, the Grantor party thereto will, promptly
after obtaining knowledge thereof, give the Collateral Agent written notice of
the nature and duration thereof, specifying what action, if any, it has taken
and proposes to take with respect thereto and thereafter will take reasonable
steps to protect and preserve its rights and remedies in respect of such breach
or default, or will obtain or acquire an appropriate substitute License.
 
(iv)            Each Grantor will, at its expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by it by
which any other party to any material License referred to in Schedule II hereto
purports to exercise any of its rights or affect any of its obligations
thereunder, together with a copy of any reply by such Grantor thereto.
 
-11-

--------------------------------------------------------------------------------


 
(v)            Each Grantor will exercise promptly and diligently each and every
right which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect. No Grantor will,
without the prior written consent of the Majority Buyer, cancel, terminate,
materially amend or otherwise materially modify in any respect, or waive any
provision of, any material License referred to in Schedule II hereto.
 
(g)            Transfers and Other Liens.
 
(i)            No Grantor will sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral, except (A) Inventory in the ordinary course of business, and (B)
worn-out or obsolete assets not necessary to the business.
 
(ii)            No Grantor will create, suffer to exist or grant any Lien upon
or with respect to any Collateral, other than Permitted Liens.
 
(h)            Intellectual Property.
 
(i)            If applicable, each Grantor shall, upon the Collateral Agent's
written request, duly execute and deliver the applicable Assignment for Security
in the form attached hereto as Exhibit A.  Each Grantor (either itself or
through licensees) will, and will cause each licensee thereof to, take all
action necessary to maintain all of the Intellectual Property in full force and
effect, including, without limitation, using the proper statutory notices and
markings and using the Trademarks on each applicable trademark class of goods in
order to so maintain the Trademarks in full force and free from any claim of
abandonment for non-use, and such Grantor will not (nor permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any Intellectual
Property may become invalidated; provided, however, that so long as no Event of
Default has occurred and is continuing, such Grantor shall not have an
obligation to use or to maintain any Intellectual Property (A) that relates
solely to any product or work, that has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned or otherwise become invalid, so long as the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such
replacement Intellectual Property is subject to the Lien created by this
Agreement or (C) that is substantially the same as another Intellectual Property
that is in full force, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this
Agreement.  Each Grantor will cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees.  If any Intellectual Property
(other than Intellectual Property described in the proviso to the first sentence
of subsection (i) of this clause (h)) is infringed, misappropriated, diluted or
otherwise violated in any material respect by a third party, such Grantor shall
(x) upon learning of such infringement, misappropriation, dilution or other
violation, promptly notify the Collateral Agent and (y) to the extent such
Grantor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property.  Each Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Majority Buyers
may reasonably request, all in reasonable detail and promptly upon request of
the Majority Buyers, following receipt by the Collateral Agent of any such
statements, schedules or reports, such Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the judgment of the Majority Buyers,
desirable to subject such Intellectual Property and Licenses to the Lien and
security interest created by this Agreement.  Notwithstanding anything herein to
the contrary, upon the occurrence and during the continuance of an Event of
Default, such Grantor may not abandon or otherwise permit any Intellectual
Property to become invalid without the prior written consent of the Collateral
Agent, and if any Intellectual Property is infringed, misappropriated, diluted
or otherwise violated in any material respect by a third party, such Grantor
will take such action as the Majority Buyers shall deem appropriate under the
circumstances to protect such Intellectual Property.
 
-12-

--------------------------------------------------------------------------------


 
(ii)            In no event shall a Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Collateral
Agent prompt written notice before or after the occurrence thereof. Each Grantor
shall execute, authenticate and deliver any and all assignments, agreements,
instruments, documents and papers as the Majority Buyers may reasonably request
to evidence the Collateral Agent's security interest hereunder in such
Intellectual Property and the General Intangibles of such Grantor relating
thereto or represented thereby, and such Grantor hereby appoints the Collateral
Agent its attorney-in-fact to execute and/or authenticate and file all such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed, and such power (being coupled with an interest) shall be
irrevocable until (A) the earliest to occur of (x) the indefeasible payment in
full in cash of all of the Obligations, or (y) the indefeasible conversion of
all the Notes in full to Common Stock, or (z) the indefeasible payment in cash
of the Obligations in part and the indefeasible conversion of all then
outstanding balance of the Notes in full to Common Stock, and (B) the
termination of each of the Transaction Documents.
 
(i)            Deposit, Commodities and Securities Accounts.  Each Grantor shall
cause each bank and other financial institution with an account referred to in
Schedule IV hereto to execute and deliver to the Collateral Agent a control
agreement, in form and substance in form and substance satisfactory to the
Collateral Agent,1 duly executed by such Grantor and such bank or financial
institution, or enter into other arrangements in form and substance satisfactory
to the Majority Buyers, pursuant to which such institution shall irrevocably
agree, interalia, that (i) it will comply at any time with the instructions
originated by the Collateral Agent to such bank or financial institution
directing the disposition of cash, Commodity Contracts, securities, Investment
Property and other items from time to time credited to such account, without
further consent of such Grantor, which instructions the Collateral Agent will
not give to such bank or other financial institution in the absence of a
continuing Event of Default, (ii) all cash, Commodity Contracts, securities,
Investment Property and other items of such Grantor deposited with such
institution shall be subject to a perfected, first priority security interest in
favor of the Collateral Agent, (iii) any right of set off, banker's Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Collateral Agent, and (iv) upon receipt of written notice from the
Collateral Agent during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Collateral Agent by wire
transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such cash, the value of
any Commodity Contracts, securities, Investment Property and other items held by
it.  Without the prior written consent of the Collateral Agent, such Grantor
shall not make or maintain any Deposit Account, Commodity Account or Securities
Account except for the accounts set forth in Schedule IV hereto.  The provisions
of this paragraph 5(i) shall not apply to (i) Deposit Accounts for which the
Collateral Agent is the depositary and (ii) Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of a Grantor's salaried employees.


-13-

--------------------------------------------------------------------------------


 
(j)            Motor Vehicles.
 
(i)            Upon the Collateral Agent's written request (at the direction of
the Majority Buyers), each Grantor shall deliver to the Collateral Agent
originals of the certificates of title or ownership for all motor vehicles owned
by it with the Collateral Agent listed as lienholder, for the benefit of the
Buyers.
 
(ii)            Each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact, effective the date hereof and terminating upon the termination
of this Agreement (at the direction of the Majority Buyers), for the purpose of
(A) executing on behalf of such Grantor title or ownership applications for
filing with appropriate state agencies to enable motor vehicles now owned or
hereafter acquired by such Grantor to be re-titled and the Collateral Agent
listed as lienholder thereof, (B) filing such applications with such state
agencies, and (C) executing such other documents and instruments on behalf of,
and taking such other action in the name of, such Grantor as the Majority Buyers
may deem necessary or advisable to accomplish the purposes hereof (including,
without limitation, for the purpose of creating in favor of the Collateral Agent
a perfected Lien on the motor vehicles and exercising the rights and remedies of
the Collateral Agent hereunder). This appointment as attorney-in-fact is coupled
with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash and after all Transaction Documents have been
terminated.
 
_________________________
 
1
Please note that Collateral Agent will not indemnify any third party financial
institution in connection with such agreement.),


-14-

--------------------------------------------------------------------------------


 
(iii)            Any certificates of title or ownership delivered pursuant to
the terms hereof shall be accompanied by odometer statements for each motor
vehicle covered thereby.
 
(iv)            So long as no Event of Default shall have occurred and be
continuing, upon the request of such Grantor, the Collateral Agent shall execute
and deliver to such Grantor such instruments as such Grantor shall reasonably
request to remove the notation of the Collateral Agent as lienholder on any
certificate of title for any motor vehicle; provided, however, that any such
instruments shall be delivered, and the release effective, only upon receipt by
the Collateral Agent of a certificate from such Grantor stating that such motor
vehicle is to be sold or has suffered a casualty loss (with title thereto
passing to the casualty insurance company therefor in settlement of the claim
for such loss) and the amount that such Grantor will receive as sale proceeds or
insurance proceeds.  Any proceeds of such sale or casualty loss shall be paid to
the Collateral Agent hereunder immediately upon receipt, to be applied to the
Obligations then outstanding.
 
(k)            Control.  Each Grantor hereby agrees to take any or all action
that may be necessary or desirable or that the Majority Buyers may request in
order for the Collateral Agent to obtain control in accordance with Sections
9-105 – 9-107 of the UCC with respect to the following
Collateral:  (i) Electronic Chattel Paper, (ii) Investment Property, and (iii)
Letter-of-Credit Rights.
 
(l)            Inspection and Reporting.  Each Grantor shall permit the
Collateral Agent, the Buyers or any agent or representatives thereof or such
professionals or other Persons as the Collateral Agent may designate, not more
than one time a year in the absence of an Event of Default, (i) to examine and
make copies of and abstracts from such Grantor's records and books of account,
(ii) to visit and inspect its properties, (iii) to verify materials, leases,
Instruments, Accounts, Inventory and other assets of such Grantor from time to
time, and (iii) to conduct audits, physical counts, appraisals and/or
valuations, examinations at the locations of such Grantor.  Each Grantor shall
also permit the Collateral Agent, the Buyers or any agent or representatives
thereof or such professionals or other Persons as the Collateral Agent may
designate to discuss such Grantor's affairs, finances and accounts with any of
its directors, officers, managerial employees, independent accountants or any of
its other representatives.
 
(m)            Future Subsidiaries.  ECI and each other Grantor hereby agrees if
ECI or such other Grantor shall hereafter own, create or acquire any Subsidiary
that is not a Grantor hereunder or a party to the Grantor, then, ECI or such
other Grantor shall promptly notify the Collateral Agent thereof and,
simultaneously therewith, ECI or such other such Grantor shall cause such
Subsidiary to become a party to the Guaranty, in the form attached hereto as
Exhibit B hereto (as amended, restated or otherwise modified from time to time,
the "Guaranty"), as a "Guarantor" thereunder, and to this Agreement as an
additional "Grantor" hereunder, and to duly execute and/or deliver such opinions
of counsel and other documents, in form and substance acceptable to the Majority
Buyers, as the Majority Buyers shall reasonably request with respect thereto.
 
-15-

--------------------------------------------------------------------------------


 
SECTION 6.   Additional Provisions Concerning the Collateral.
 
(a)            Each Grantor hereby (i) authorizes the Buyers or the Collateral
Agent to file one or more UCC financing or continuation statements, and
amendments thereto, relating to the Collateral and (ii) ratifies such
authorization to the extent that the Buyers or the Collateral Agent has filed
any such financing or continuation statements, or amendments thereto, prior to
the date hereof.  A photocopy or other reproduction of this Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law.
 
(b)            Each Grantor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, from time to time in
the Majority Buyers' reasonable discretion, so long as an Event of Default shall
have occurred and is continuing, to take any action and to execute any
instrument which the Majority Buyers may reasonably deem necessary or advisable
to accomplish the purposes of this Agreement (subject to the rights of such
Grantor under Section 5 hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Collateral Agent pursuant to
Section 5(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any Collateral, (iii) to receive, endorse, and collect any
drafts or other instruments, documents and chattel paper in connection with
clause (i) or (ii) above, (iv) to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem necessary or
desirable for the collection of any Collateral or otherwise to enforce the
rights of the Collateral Agent and the Buyers with respect to any Collateral,
and (v) to execute assignments, licenses and other documents to enforce the
rights of the Collateral Agent and the Buyers with respect to any
Collateral.  This power is coupled with an interest and is irrevocable until the
earliest to occur of (x) the indefeasible payment in full in cash of all of the
Obligations, or (y) the indefeasible conversion of all the Notes in full to
Common Stock, or (z) the indefeasible payment in cash of the Obligations in part
and the indefeasible conversion of all then outstanding balance of the Notes in
full to Common Stock.
 
(c)            For the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, assign, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, wherever the same may be located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.
Notwithstanding anything contained herein to the contrary, but subject to the
provisions of the Securities Purchase Agreement that limit the right of such
Grantor to dispose of its property and Section 5(h) hereof, so long as no Event
of Default shall have occurred and be continuing, such Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business.  In furtherance of the foregoing, unless an Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of a Grantor, execute and deliver any instruments, certificates
or other documents, in the form so requested, which such Grantor shall have
certified are appropriate (in such Grantor's judgment) to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to this clause (c) as to any Intellectual Property).  Further, upon the
earliest to occur of (x) the indefeasible payment in full in cash of all of the
Obligations, or (y) the indefeasible conversion of all the Notes in full to
Common Stock, or (z) the indefeasible payment in cash of the Obligations in part
and the indefeasible conversion of all then outstanding balance of the Notes in
full to Common Stock, the Collateral Agent (subject to Section 10(e) hereof)
shall release and reassign to such Grantor all of the Collateral Agent's right,
title and interest in and to the Intellectual Property, and the Licenses, all
without recourse, representation or warranty whatsoever.  The exercise of rights
and remedies hereunder by the Collateral Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by such Grantor
in accordance with the second sentence of this clause (c).  Each Grantor hereby
releases the Collateral Agent from any claims, causes of action and demands at
any time arising out of or with respect to any actions taken or omitted to be
taken by the Collateral Agent under the powers of attorney granted herein other
than actions taken or omitted to be taken through the Collateral Agent's gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.
 
-16-

--------------------------------------------------------------------------------


 
(d)            If a Grantor fails to perform any agreement contained herein, the
Collateral Agent may (but shall not be obligated to) itself perform, or cause
performance of, such agreement or obligation, in the name of such Grantor or the
Collateral Agent, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 8
hereof and shall be secured by the Collateral.
 
(e)            The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Collateral Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.
 
(f)            Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release such Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of such Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
SECTION 7.   Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing:
 
-17-

--------------------------------------------------------------------------------


 
(a)            The Collateral Agent may (at the direction of the Majority
Buyers) exercise in respect of the Collateral, in addition to any other rights
and remedies provided for herein or otherwise available to it, all of the rights
and remedies of a secured party upon default under the UCC (whether or not the
UCC applies to the affected Collateral), and also may (i) take absolute control
of the Collateral, including, without limitation, transfer into the Collateral
Agent's name or into the name of its nominee or nominees (to the extent the
Collateral Agent has not theretofore done so) and thereafter receive, for the
benefit of the Collateral Agent, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof, (ii) require each Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Collateral Agent forthwith, assemble all or part of its respective
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place or places to be designated by the Collateral Agent
that is reasonably convenient to both parties, and the Collateral Agent may
enter into and occupy any premises owned or leased by such Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent's rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Collateral
Agent may deem commercially reasonable.  Each Grantor agrees that, to the extent
notice of sale or any other disposition of its respective Collateral shall be
required by law, at least ten (10) days' notice to such Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of its respective Collateral is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale or other disposition of any Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  Each Grantor hereby waives any claims against the Collateral
Agent and the Buyers arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that such Grantor may have to require that all or
any part of such Collateral be marshalled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to any Grantor from the Collateral Agent, such Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (2) the
Collateral Agent may, at any time and from time to time, upon 10 days' prior
notice to such Grantor, license, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in its sole discretion
determine; and (3) the Collateral Agent may, at any time, pursuant to the
authority granted in Section 6 hereof (such authority being effective upon the
occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of such Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.
 
-18-

--------------------------------------------------------------------------------


 
(b)            Any cash held by the Collateral Agent as Collateral and all Cash
Proceeds received by the Collateral Agent in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
may, in the reasonable discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 8 hereof) in whole or in part by the Collateral Agent against, all or
any part of the Obligations in such order as the Collateral Agent shall elect,
consistent with the provisions of the Securities Purchase Agreement.  Any
surplus of such cash or Cash Proceeds held by the Collateral Agent and remaining
after the earliest to occur of (x) the indefeasible payment in full in cash of
all of the Obligations, or (y) the indefeasible conversion of all the Notes in
full to Common Stock, or (z) the indefeasible payment in cash of the Obligations
in part and the indefeasible conversion of all then outstanding balance of the
Notes in full to Common Stock, shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(c)            In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
and the Buyers are legally entitled, each Grantor shall be liable for the
deficiency, together with interest thereon at the highest rate specified in any
of the applicable Transaction Documents for interest on overdue principal
thereof or such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees, costs, expenses and other
client charges of any attorneys employed by the Collateral Agent to collect such
deficiency.
 
(d)            Each Grantor hereby acknowledges that if the Collateral Agent
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.
 
(e)            The Collateral Agent shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Collateral Agent's rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that each Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, such Grantor hereby irrevocably waives the
benefits of all such laws.
 
-19-

--------------------------------------------------------------------------------


 
SECTION 8.   Indemnity and Expenses.
 
(a)            Each Grantor agrees, jointly and severally, to defend, protect,
indemnify and hold the Collateral Agent and each of the Buyers, jointly and
severally, harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees, costs, expenses, and disbursements of
such Person's counsel) to the extent that they arise out of or otherwise result
from this Agreement (including, without limitation, enforcement of this
Agreement), except claims, losses or liabilities resulting solely and directly
from such Person's gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.
 
(b)            Each Grantor agrees, jointly and severally, to upon demand pay to
the Collateral Agent the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.
 
SECTION 9.   Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to a Grantor
at its address specified below and if to the Collateral Agent to it, at its
address specified below; or as to any such Person, at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 9. All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or three days after deposited in the mails,
whichever occurs first, (b) if telecopied, when transmitted (during normal
business hours) and confirmation is received, otherwise, the day after the
notice was transmitted if confirmation is received, or (c) if delivered, upon
delivery.
 
SECTION 10. Miscellaneous.
 
(a)            No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by each Grantor and the Collateral
Agent, and no waiver of any provision of this Agreement, and no consent to any
departure by a Grantor therefrom, shall be effective unless it is in writing and
signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b)            No failure on the part of the Collateral Agent to exercise, and
no delay in exercising, any right hereunder or under any of the other
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the
Collateral Agent or any Buyer provided herein and in the other Transaction
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Collateral Agent or any
Buyer under any of the other Transaction Documents against any party thereto are
not conditional or contingent on any attempt by such Person to exercise any of
its rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.
 
-20-

--------------------------------------------------------------------------------


 
(c)            Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
(d)            This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the earliest to
occur of (x) the indefeasible payment in full in cash of all of the Obligations,
or (y) the indefeasible conversion of all the Notes in full to Common Stock, or
(z) the indefeasible payment in cash of the Obligations in part and the
indefeasible conversion of all then outstanding balance of the Notes in full to
Common Stock, and (ii) be binding on each Grantor and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the UCC and shall inure, together with all rights and remedies of the Collateral
Agent and the Buyers hereunder, to the benefit of the Collateral Agent and the
Buyers and their respective permitted successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, without notice to any Grantor, the Collateral Agent and the Buyers may
assign or otherwise transfer their rights and obligations under this Agreement
and any of the other Transaction Documents, to any other Person and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent and the Buyers herein or otherwise. Upon any
such assignment or transfer, all references in this Agreement to the Collateral
Agent or any such Buyer shall mean the assignee of the Collateral Agent or such
Buyer. None of the rights or obligations of any Grantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Collateral Agent, and any such assignment or transfer without the consent of the
Collateral Agent shall be null and void.
 
(e)            Upon the earliest of written notice to the Collateral Agent from
the Buyers of (x) the indefeasible payment in full in cash of all of the
Obligations, or (y) the indefeasible conversion of all the Notes in full to
Common Stock, or (z) the indefeasible payment in cash of the Obligations in part
and the indefeasible conversion of all then outstanding balance of the Notes in
full to Common Stock, (A) this Agreement and the security interests created
hereby shall terminate and all rights to the Collateral shall revert to the
respective Grantor that granted such security interests hereunder, and (B) the
Collateral Agent will, upon such Grantor's request and at such Grantor's
expense, (1) return to such Grantor such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof, and
(2) promptly execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever.
 
(f)            THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
 
-21-

--------------------------------------------------------------------------------


 
(g)            ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUMNONCONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.
 
(h)            EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE
PARTIES HERETO.
 
(i)            Each Grantor irrevocably consents to the service of process of
any of the aforesaid courts in any such action, suit or proceeding by the
mailing of copies thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Grantor at its address provided
herein, such service to become effective 10 days after such mailing.
 
(j)            Nothing contained herein shall affect the right of the Collateral
Agent to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against any Grantor or any property of such
Grantor in any other jurisdiction.
 
(k)            Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.
 
(l)            Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
 
-22-

--------------------------------------------------------------------------------


 
(m)            This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together constitute one in the
same Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-23-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 


 

  ENTERCONNECT INC.           By:       Name:  
 
Title:      

 

 
Address: 
100 Century Center Court, Suite 100
San Jose, CA 95112-4537

 
 
ACCEPTED BY:
 
THE BANK OF NEW YORK,
as Collateral Agent
 


 
By:   
     
Name
 
Title:

 
 
Address:
 
101 Barclay Street
     
Floor 8W
     
New York, New York 10286
     
Attn: Corporate Finance Group
 




--------------------------------------------------------------------------------


 
SCHEDULE I
 
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION
 
 
Legal Name

Organizational Identification Number

State of Incorporation

ENTERCONNECT INC.

E0833882006-1

Nevada




Sched. I-1

--------------------------------------------------------------------------------



SCHEDULE II
 
INTELLECTUAL PROPERTY AND LICENSES
 
 
Registered Trademarks
 
Grantor

Country

Trademark

Registration Number

Enterconnect Inc.

U.S.

ENTERCONNECT

2792541




Sched. II-1

--------------------------------------------------------------------------------


 
SCHEDULE III
 
LOCATIONS OF GRANTOR
 


Grantor
Location
Description

Enterconnect Inc.

100 Century Center Court,
Suite 650
San Jose, California 95112-4537


Chief executive office, chief place of business and location of records



Sched. III-1

--------------------------------------------------------------------------------


 
SCHEDULE IV
 
PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS
 
 
Promissory Notes:
 
None.
 
Securities and Other Instruments:
 
None.
 
 
Grantor

Name and Address of Institution Maintaining Account

Account Number

Type of Account

Enterconnect Inc.

SunTrust Bank
Mail Code GA-ATL - 0503
1755 Mars Hill Road
Acworth, GA 30101

1000054655096

Checking

Enterconnect Inc.

SunTrust Bank
Mail Code GA-ATL-0503
1755 Mars Hill Road
Acworth, GA 30101

1000057566209

Savings




Sched. IV-1

--------------------------------------------------------------------------------



SCHEDULE V


UCC-1 FINANCING STATEMENTS
 


Grantor

Jurisdiction

Enterconnect Inc.

Secretary of State of the State of Nevada



Sched. V-1

--------------------------------------------------------------------------------


 
SCHEDULE VI
 
COMMERCIAL TORT CLAIMS
 
 
None.


Sched. VI-1

--------------------------------------------------------------------------------



EXHIBIT A
 
ASSIGNMENT FOR SECURITY
 


 


 
[TRADEMARKS] [PATENTS] [COPYRIGHTS]
 
WHEREAS, ____________________.(the "Assignor") [has adopted, used and is using,
and holds all right, title and interest in and to, the trademarks and service
marks listed on the annexed Schedule 1A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
"Trademarks")] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on the annexed Schedule 1A, which
patents are issued or applied for in the United States Patent and Trademark
Office (the "Patents")] [holds all right, title and interest in the copyrights
listed on the annexed Schedule 1A, which copyrights are registered in the United
States Copyright Office (the "Copyrights")];
 
WHEREAS, the Assignor has entered into a Security Agreement, dated as of
________________, 2007 (as amended, restated or otherwise modified from time to
time the "Security Agreement"), in favor of The Bank of New York, as collateral
agent for certain purchasers (the "Assignee");
 
WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the "Collateral"), to
secure the payment, performance and observance of the "Obligations" (as defined
in the Security Agreement);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.
 
The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
Exh. A-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________, 20__
 
 
[GRANTOR]

 

 
By:  
     
Name:
   
Title:




--------------------------------------------------------------------------------


 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that s/he executed the foregoing instrument in the
firm name of _______________________________________, and that s/he had
authority to sign the same, and s/he acknowledged to me that he executed the
same as the act and deed of said firm for the uses and purposes therein
mentioned.


Exh. A-3

--------------------------------------------------------------------------------



SCHEDULE 1A TO ASSIGNMENT FOR SECURITY
 
 
[Trademarks and Trademark Applications]
[Patent and Patent Applications]
[Copyright and Copyright Applications]
Owned by ______________________________



--------------------------------------------------------------------------------



EXHIBIT B






FORM OF GUARANTY

 
Sched. VI-1

--------------------------------------------------------------------------------